Title: From Thomas Jefferson to Edmund Randolph, 2 July 1788
From: Jefferson, Thomas
To: Randolph, Edmund


          
            
              Sir
            
            Paris July 2. 1788.
          
          The bearer hereof, Monsieur L’Olive, proposing [to] pass thro’ Virginia, I take the liberty of presenting him to your Excellency’s acquaintance, and notice. He is a very wealthy and worthy citizen of this country, and will justify by his merit the attentions you will be so good as to shew him. He has the disadvantage of not speaking our language, and I do not know whether your Excellency may supply that by speaking his. I shall hope it however as his good sense would powerfully recommend him to you. I am happy in every occasion of repeating to you assurances of the great esteem and respect with which I have the honor to be, Your Excellency’s most obedient & most humble servt,
          
            Th: Jefferson
          
        